 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 SAVITH IYENGAR (CABN 268342)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, CA 94102-3495
          Telephone: (415) 436-7200
 6        FAX: (415) 436-6748
          savith.iyengar@usdoj.gov
 7
   Attorneys for Defendant
 8 UNITED STATES OF AMERICA

 9                                  UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11                                          OAKLAND DIVISION

12   ALIJAH RABELLDE,                               ) CASE NO.: 4:17-cv-05031 KAW
                                                    )
13           Plaintiff,                             ) DEFENDANT’S REQUEST TO LIFT STAY;
                                                    ) [PROPOSED] ORDER
14      v.                                          )
                                                    )
15   UNITED STATES OF AMERICA,                      )
                                                    )
16           Defendant.                             )
                                                    )
17

18           On December 26, 2018, Defendant United States of America (“Defendant”) filed an
19 administrative motion requesting to continue the parties’ further case management conference,

20 previously scheduled for January 22, 2019, until after Congress restored funding for the Department of

21 Justice and the shutdown of the federal government came to an end. Dkt. No. 34. Plaintiff Alijah

22 Rabellde did not oppose. See Dkt. No. 35. On January 3, 2019, the Court issued its order granting the

23 motion (“Order”). Id.

24           The shutdown of the federal government ended on January 25, 2019. Defendant proposes that
25 the Court set the parties’ further case management conference for February 19, 2019 at 1:30 p.m.

26 This date reflects the twenty-three (23) days of the federal government shutdown between the date of the

27 Order on January 3, 2019, and the date the shutdown was lifted on January 25, 2019. The parties’ joint

28 case management conference statement would be due February 12, 2019.

     DEF.’S REQUEST TO LIFT STAY
     4:17-CV-05031 KAW
 1                                              Respectfully submitted,

 2
                                                DAVID L. ANDERSON
 3                                              United States Attorney

 4 Dated: January 29, 2019               By:    /s/ Savith Iyengar
                                                SAVITH IYENGAR
 5                                              Assistant United States Attorney
                                                Attorney for Defendant
 6

 7

 8                                         [PROPOSED] ORDER AS MODIFIED
 9          IT IS HEREBY ORDERED that the parties’ further case management conference, previously
10 scheduled for January 22, 2019 at 1:30 p.m., is continued to February
                                                                February26,
                                                                         19,2019
                                                                             2019atat1:30
                                                                                       1:30p.m.
                                                                                             p.m. The
11 parties’ joint case management conference statement, previously due January 15, 2019, is due February

12 12,
   February
       2019. 19, 2019.
13

14

15 Dated: _____________________,
                      February 6 2019
                                                KANDIS A. WESTMORE
16                                              United States Magistrate Judge
17

18

19

20

21

22

23

24

25

26

27

28

     DEF.’S REQUEST TO LIFT STAY
     4:17-CV-05031 KAW
